DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-25 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 27 is objected to because of the following informalities: The Examiner believes that the Applicant intents to make claim 27 depend from claim 26 instead of claim 23. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “user interface means”, “processing unit”, “I/O unit”, “storage unit”, “video processing and generation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means”, “unit” coupled with functional language “...configured for...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see pages 4-6 of the specification of the Instant Application dated 10/01/2021 that recites “...user interface means configured for input and output interfacing with said user; - a processing unit and a memory configured to (run a computer program suitable for) the creation of an assembled video by appending one after the other a plurality of segments of said video clips; - an I/O unit configured to access said plurality of video clips locally or through a computer network; said user interface means are configured to detect a sequence of manual assembling commands operated by said user and to reproduce one after the other said plurality of segments of video clips extracted from said plurality of video clips, the order of display of the video clips being defined by said sequence of manual assembling commands and the related set of video clips assembling algorithms indicated in the data pack in Additional Info 350; said processing unit and said memory are configured to record one after the other said plurality of video clips segments extracted from said plurality of video clips, resulting in the final assembled video 301, the assembling order of the video clips being defined by said sequence of manual assembling commands; - a Storage unit on the cloud server, configured for the storage of said plurality of video clips and optionally of said audio content; and - a video processing and generation unit on the cloud server, configured for the streaming transmission of said plurality of video clips and optionally of said audio content towards said device.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (US 2010/0088726 A1)(hereinafter Curtis).
Re claim 17, Curtis discloses a system for instant concatenation of video content items by performance, comprising a device operated by a user, wherein said device (see ¶ 22 for a device operated by a user, wherein said device (i.e. a number of user devices 14-1 through 14-N having associated users 16-1 through 16-N as described in fig. 1 paragraph 14)) comprises: — user interface means configured for input and output interaction with said user (see ¶ 22 for user interface means configured for input and output interaction with said user (i.e. the client 40-1 of the user device 14-1 receives user input to upload a video item 42 from the user device 14-1 to the central server 12 (step 100) as described in figs. 1-2 paragraph 23). It should be noted that the client 40-1 of the user device 14-1 includes a user interface means configured for input and output interaction with said user as shown in figs. 1-2 paragraph 23. Also, see fig. 4 paragraphs 41-43); — a processing unit and a memory configured for creating a video content item by concatenating one after the other a plurality of video segments extracted from a plurality of source video content items (see ¶s 15, 18-19 for a processing unit (i.e. processing function 22 as shown in fig. 1) and a memory (i.e. video repository 24) configured for creating a video content item by concatenating one after the other a plurality of video segments extracted from a plurality of source video content items (i.e. the video processing function 22 includes an auto-bookmarking function 30 and a tag cloud generation function 32, for each video item of at least a subset of the video items in the video repository 24, the auto-bookmarking function 30 operates to logically divide the video item into a number of segments, generate bookmarks for the segments of the video item, and generate headings or titles for the bookmarks based on the audio and/or video content of the corresponding segments of the video item as described in fig. 1 paragraph 16, furthermore, the video repository 24 includes a number of video items 34 uploaded to the central server 12 from one or more of the user devices 14-1 through 14-N, preferably, the video items 34 are user-generated video items created by one or more of the users 16-1 through 16-N as described in fig. 1 paragraph 17). Also, see paragraph 22. Thus, it should be noted that created video items 34 are concatenated one after the other a plurality of video segments as described above); and —an I/O unit configured for access to said plurality of source video content items locally or via a telematic communication network (see ¶s 23-25 for an I/O unit (i.e. the user device 14-1 of the user 16-1 as shown in fig. 1) configured for access to said plurality of source video content items locally or via a telematic communication network (i.e. using the user 16-1 as an example, the user 16-1 may select one or more of the video items 42 stored locally at the user device 14-1 for upload to the central server 12 as described in fig. 1 paragraph 22)); said user interface means are configured to detect a sequence of manual concatenation commands performed by said user, and to play one after the other said plurality of video segments extracted from said plurality of source video content items, a display order of the video segments being defined by said sequence of manual concatenation commands (see ¶ 42 for said user interface means are configured to detect a sequence of manual concatenation commands performed by said user, and to play one after the other said plurality of video segments extracted from said plurality of source video content items, a display order of the video segments being defined by said sequence of manual concatenation commands (i.e. the GUI 44 also identifies segments 50-1 through 50-5 of the video item within the timeline 48 using rectangular indicators 52-1 through 52-5, respectively, by selecting and dragging the left or right edge of, for example, the rectangular indicator 52-1, the owner of the video item may adjust the starting point or ending point, respectively, of the segment 50-1, note that by adjusting the left edge of, for example, the rectangular indicator 52-1, the owner of the video item adjusts the starting point of the segment 50-1, and thus the position of the bookmark for the segment 50-1 as described in fig. 4 paragraph 41, furthermore, the GUI 44 also includes a slider bar 60 and buttons 62 through 66, via the slider bar 60, the owner of the video item is enabled to move forward or backward in order to change which segments of the video item are shown in the timeline 48, the set zoom level button 62 enables the owner of the video item to adjust the zoom level for the timeline 48, the play button 66 enables the owner of the video item to play the video item if desired as described in fig. 4 paragraph 43). Also, see paragraphs 44-46. Thus, it should be noted that the GUI 44 identifies/detects a sequence of manual concatenation commands performed by a user/owner to a sequence of segments 50-1 through 50-5 of the video item, and play button 66 enables the owner of the video item to play a sequence of segments 50-1 through 50-5 of the video item, and a display order of the sequence of segments 50-1 through 50-5 of the video item being defined by said sequence of manual concatenation commands as shown in fig. 4); said processing unit and said memory are configured to record one after the other said plurality of video segments extracted from said plurality of source video content items, resulting in said video content item, a recording order of the video segments being defined by said sequence of manual concatenation commands (see ¶s 15, 18-19 for said processing unit (i.e. processing function 22 as shown in fig. 1) and said memory (i.e. video repository 24) are configured to record one after the other said plurality of video segments extracted from said plurality of source video content items, resulting in said video content item, a recording order of the video segments being defined by said sequence of manual concatenation commands (i.e. the video repository 24 includes a number of video items 34 uploaded to the central server 12 from one or more of the user devices 14-1 through 14-N, preferably, the video items 34 are user-generated video items created by one or more of the users 16-1 through 16-N, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N as described in fig. 1 paragraph 17, furthermore, the client 40-1 of the user device 14-1 receives user input to upload a video item 42 from the user device 14-1 to the central server 12 (step 100), at the central server 12, the video hosting function 20 receives the video item 42 from the user device 14-1, stores the video item 42 in the video repository 24 as one of the video items 34 hosted by the central server 12, and updates the user record of the user 16-1 (step 104), in this example, the video processing function 22 thereafter processes the video item 34 uploaded from the user device 14-1 to segment the video item into multiple logical segments, generate a recommended bookmark for each of the segments, generate one or more recommended headings for each of the bookmarks, and optionally recommend one or more tags for each of the segments in the form of, in this example, a tag cloud (step 106) as described in figs. 1-2 paragraph 23). Also, see fig. 4 paragraphs 22, 24-27, 41-46. Thus, it should be noted that created video items 34 are concatenated one after the other a plurality of video segments, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N so a recording order of the video segments being defined by said sequence of manual concatenation commands as described above); wherein the detection of a manual concatenation command induces a transition from a first source video content item, currently displayed and recorded, to a second source video content item (see ¶ 42 for the detection of a manual concatenation command induces a transition from a first source video content item, currently displayed and recorded, to a second source video content item (i.e. the GUI 44 also identifies segments 50-1 through 50-5 of the video item within the timeline 48 using rectangular indicators 52-1 through 52-5, respectively, by selecting and dragging the left or right edge of, for example, the rectangular indicator 52-1, the owner of the video item may adjust the starting point or ending point, respectively, of the segment 50-1, note that by adjusting the left edge of, for example, the rectangular indicator 52-1, the owner of the video item adjusts the starting point of the segment 50-1, and thus the position of the bookmark for the segment 50-1 as described in fig. 4 paragraph 41, furthermore, the GUI 44 also includes a slider bar 60 and buttons 62 through 66, via the slider bar 60, the owner of the video item is enabled to move forward or backward in order to change which segments of the video item are shown in the timeline 48, the set zoom level button 62 enables the owner of the video item to adjust the zoom level for the timeline 48, the play button 66 enables the owner of the video item to play the video item if desired as described in fig. 4 paragraph 43). Also, see paragraphs 44-46. It should be noted that a user/owner is allowed to transition from one video item to another video item as described in the above figure and paragraphs)
Re claim 18, Curtis as discussed in claim 17 above discloses all the claim limitations with additional claimed feature wherein said device further comprises a loudspeaker configured to play an audio content item (see ¶ 16 for said device further comprises a loudspeaker (i.e. user device 14-1 includes a user interface 96, which includes components such as, for example, one or more speakers as described in fig. 6 paragraph 48) configured to play an audio content item (i.e. video items 34 include audio content as described in paragraph 17, furthermore, the play button 66 enables the owner of the video item to play the video item if desired as described in fig. 4 paragraph 43)), said I/O unit being configured for access to said audio content item locally or via said telematic communication network (see ¶s 23-25 for said I/O unit (i.e. the user device 14-1 of the user 16-1 as shown in fig. 1) configured for access to said audio content item locally or via said telematic communication network (i.e. video items 34 include audio content as described in paragraph 17, furthermore, using the user 16-1 as an example, the user 16-1 may select one or more of the video items 42 stored locally at the user device 14-1 for upload to the central server 12 as described in fig. 1 paragraph 22)), said processing unit and said memory being configured to record said audio content item in combination with said video content item, comprising said plurality of video segments extracted from said plurality of source video content items (see ¶s 15, 18-19 for said processing unit (i.e. processing function 22 as shown in fig. 1) and said memory (i.e. video repository 24) being configured to record said audio content item in combination with said video content item, comprising said plurality of video segments extracted from said plurality of source video content items (i.e. the video repository 24 includes a number of video items 34 uploaded to the central server 12 from one or more of the user devices 14-1 through 14-N, preferably, the video items 34 are user-generated video items created by one or more of the users 16-1 through 16-N, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N, video items 34 include audio content as described in fig. 1 paragraph 17). Also, see figs. 1-2 paragraphs 22-27. Thus, it should be noted that created video items 34 are concatenated one after the other a plurality of video segments, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N as described above)
Re claim 19, Curtis as discussed in claim 17 above discloses all the claim limitations with additional claimed feature further comprising: —a storage unit on a cloud server, configured for storing said plurality of source video content items and optionally said audio content item (see ¶s 16-19 for a storage unit on a cloud server (i.e. central server 12 includes a video repository 24 as shown in fig. 1), configured for storing said plurality of source video content items and optionally said audio content item (i.e. the video hosting function 20 enables the users 16-1 through 16-N to upload video items to the central server 12 for storage in the video repository 24 as described in fig. 1 paragraph 15). Also, see paragraphs 22-23); and —a video processing and generation unit on a cloud server, configured for the streaming transmission of said plurality of source video content items and optionally of said audio content item toward said device (see ¶s 18-19 for a video processing and generation unit on a cloud server (i.e. central server 12 includes a video hosting function 20 as shown in fig. 1), configured for the streaming transmission of said plurality of source video content items and optionally of said audio content item toward said device (i.e. the video hosting function 20 delivers video items from the video repository 24 to the user devices 14-1 through 14-N upon request as described in fig. 1 paragraph 15, furthermore, video items 34 include audio content as described in fig. 1 paragraph 17))
Re claim 26, Curtis discloses a method for instant concatenation of video content items by performance, by means of a device operated by a user, comprising the steps of: — accessing a plurality of source video content items locally or via a telematic communication network, by means of an I/O unit of said device (see ¶s 23-25 for accessing a plurality of source video content items locally or via a telematic communication network (i.e. using the user 16-1 as an example, the user 16-1 may select one or more of the video items 42 stored locally at the user device 14-1 for upload to the central server 12 as described in fig. 1 paragraph 22), by means of an I/O unit of said device (i.e. the user device 14-1 of the user 16-1 as shown in fig. 1)); — detecting a sequence of manual concatenation commands performed by said user, by means of user interface means of said device (see ¶ 42 for detecting a sequence of manual concatenation commands performed by said user, by means of user interface means of said device (i.e. the GUI 44 also identifies segments 50-1 through 50-5 of the video item within the timeline 48 using rectangular indicators 52-1 through 52-5, respectively, by selecting and dragging the left or right edge of, for example, the rectangular indicator 52-1, the owner of the video item may adjust the starting point or ending point, respectively, of the segment 50-1, note that by adjusting the left edge of, for example, the rectangular indicator 52-1, the owner of the video item adjusts the starting point of the segment 50-1, and thus the position of the bookmark for the segment 50-1 as described in fig. 4 paragraph 41, furthermore, the GUI 44 also includes a slider bar 60 and buttons 62 through 66, via the slider bar 60, the owner of the video item is enabled to move forward or backward in order to change which segments of the video item are shown in the timeline 48, the set zoom level button 62 enables the owner of the video item to adjust the zoom level for the timeline 48, the play button 66 enables the owner of the video item to play the video item if desired as described in fig. 4 paragraph 43). Also, see paragraphs 44-46. Thus, it should be noted that the GUI 44 identifies/detects a sequence of manual concatenation commands performed by a user/owner to a sequence of segments 50-1 through 50-5 of the video item as shown in fig. 4); — playing one after the other a plurality of video segments extracted from said plurality of source video content items, by virtue of said user interface means of said device, the display order of the video segments being defined by said sequence of manual concatenation commands (see ¶ 42 for playing one after the other a plurality of video segments extracted from said plurality of source video content items, by virtue of said user interface means of said device, the display order of the video segments being defined by said sequence of manual concatenation commands (i.e. the GUI 44 also identifies segments 50-1 through 50-5 of the video item within the timeline 48 using rectangular indicators 52-1 through 52-5, respectively as described in fig. 4 paragraph 41, furthermore, the GUI 44 also includes a slider bar 60 and buttons 62 through 66, via the slider bar 60, the owner of the video item is enabled to move forward or backward in order to change which segments of the video item are shown in the timeline 48, the play button 66 enables the owner of the video item to play the video item if desired as described in fig. 4 paragraph 43). Also, see paragraphs 44-46. Thus, it should be noted that the GUI 44 identifies/detects a sequence of manual concatenation commands performed by a user/owner to a sequence of segments 50-1 through 50-5 of the video item, and play button 66 enables the owner of the video item to play a sequence of segments 50-1 through 50-5 of the video item, and a display order of the sequence of segments 50-1 through 50-5 of the video item being defined by said sequence of manual concatenation commands as shown in fig. 4); and — recording one after the other said plurality of video segments extracted from said plurality of source video content items, leading to a video content, by means of a processing unit and a memory of said device, the recording order of the video segments being defined by said sequence of manual concatenation commands (see ¶s 15, 18-19 for recording one after the other said plurality of video segments extracted from said plurality of source video content items, leading to a video content, by means of a processing unit (i.e. processing function 22 as shown in fig. 1) and a memory of said device (i.e. video repository 24), the recording order of the video segments being defined by said sequence of manual concatenation commands (i.e. the video repository 24 includes a number of video items 34 uploaded to the central server 12 from one or more of the user devices 14-1 through 14-N, preferably, the video items 34 are user-generated video items created by one or more of the users 16-1 through 16-N, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N as described in fig. 1 paragraph 17, furthermore, the client 40-1 of the user device 14-1 receives user input to upload a video item 42 from the user device 14-1 to the central server 12 (step 100), at the central server 12, the video hosting function 20 receives the video item 42 from the user device 14-1, stores the video item 42 in the video repository 24 as one of the video items 34 hosted by the central server 12, and updates the user record of the user 16-1 (step 104), in this example, the video processing function 22 thereafter processes the video item 34 uploaded from the user device 14-1 to segment the video item into multiple logical segments, generate a recommended bookmark for each of the segments, generate one or more recommended headings for each of the bookmarks, and optionally recommend one or more tags for each of the segments in the form of, in this example, a tag cloud (step 106) as described in figs. 1-2 paragraph 23). Also, see fig. 4 paragraphs 22, 24-27, 41-46. Thus, it should be noted that created video items 34 are concatenated one after the other a plurality of video segments, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N so a recording order of the video segments being defined by said sequence of manual concatenation commands as described above); wherein the detection of a manual concatenation command induces the transition from a first source video content item, currently displayed and recorded, to a second source video content item (see ¶ 42 for the detection of a manual concatenation command induces the transition from a first source video content item, currently displayed and recorded, to a second source video content item (i.e. the GUI 44 also identifies segments 50-1 through 50-5 of the video item within the timeline 48 using rectangular indicators 52-1 through 52-5, respectively, by selecting and dragging the left or right edge of, for example, the rectangular indicator 52-1, the owner of the video item may adjust the starting point or ending point, respectively, of the segment 50-1, note that by adjusting the left edge of, for example, the rectangular indicator 52-1, the owner of the video item adjusts the starting point of the segment 50-1, and thus the position of the bookmark for the segment 50-1 as described in fig. 4 paragraph 41, furthermore, the GUI 44 also includes a slider bar 60 and buttons 62 through 66, via the slider bar 60, the owner of the video item is enabled to move forward or backward in order to change which segments of the video item are shown in the timeline 48, the set zoom level button 62 enables the owner of the video item to adjust the zoom level for the timeline 48, the play button 66 enables the owner of the video item to play the video item if desired as described in fig. 4 paragraph 43). Also, see paragraphs 44-46. It should be noted that a user/owner is allowed to transition from one video item to another video item as described in the above figure and paragraphs)
Re claim 27, Curtis as discussed in claim 23 above discloses all the claim limitations with additional claimed feature further comprising the steps of: — accessing an audio content item locally or via said telematic communication network, by means of said I/O unit of said device (see ¶s 23-25 for accessing an audio content item locally or via said telematic communication network (i.e. video items 34 include audio content as described in paragraph 17, furthermore, using the user 16-1 as an example, the user 16-1 may select one or more of the video items 42 stored locally at the user device 14-1 for upload to the central server 12 as described in fig. 1 paragraph 22), by means of said I/O unit of said device (i.e. the user device 14-1 of the user 16-1 as shown in fig. 1));  — playing said audio content item, by means of a loudspeaker of said device (see ¶ 16 for playing said audio content item (i.e. video items 34 include audio content as described in paragraph 17, furthermore, the play button 66 enables the owner of the video item to play the video item if desired as described in fig. 4 paragraph 43), by means of a loudspeaker of said device (i.e. user device 14-1 includes a user interface 96, which includes components such as, for example, one or more speakers as described in fig. 6 paragraph 48)); and —recording said audio content item in combination with said video content item, comprising said plurality of video segments extracted from said plurality of source video content items, by means of said processing unit and said memory of said device (see ¶s 15, 18-19 for recording said audio content item in combination with said video content item, comprising said plurality of video segments extracted from said plurality of source video content items (i.e. the video repository 24 includes a number of video items 34 uploaded to the central server 12 from one or more of the user devices 14-1 through 14-N, preferably, the video items 34 are user-generated video items created by one or more of the users 16-1 through 16-N, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N, video items 34 include audio content as described in fig. 1 paragraph 17). Also, see figs. 1-2 paragraphs 22-27. Thus, it should be noted that created video items 34 are concatenated one after the other a plurality of video segments, for example, the video items 34 may be video recordings captured by electronic video capture devices of one or more of the users 16-1 through 16-N as described above), by means of said processing unit (i.e. processing function 22 as shown in fig. 1) and said memory (i.e. video repository 24) of said device)
Re claim 28, Curtis as discussed in claim 26 above discloses all the claim limitations with additional claimed further comprising the steps of: — storing said plurality of source video content items and optionally said audio content item, by means of a storage unit on a cloud server (see ¶s 16-19 for storing said plurality of source video content items and optionally said audio content item (i.e. the video hosting function 20 enables the users 16-1 through 16-N to upload video items to the central server 12 for storage in the video repository 24 as described in fig. 1 paragraph 15). Also, see paragraphs 22-23), by means of a storage unit on a cloud server (i.e. central server 12 includes a video repository 24 as shown in fig. 1)); and — transmitting in streaming mode said plurality of source video content items and optionally said audio content item toward said device, by means of a video processing and generation unit on a cloud server (see ¶s 18-19 for transmitting in streaming mode said plurality of source video content items and optionally said audio content item toward said device (i.e. the video hosting function 20 delivers video items from the video repository 24 to the user devices 14-1 through 14-N upon request as described in fig. 1 paragraph 15, furthermore, video items 34 include audio content as described in fig. 1 paragraph 17), by means of a video processing and generation unit on a cloud server (i.e. central server 12 includes a video hosting function 20 as shown in fig. 1))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/26/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484